        Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION


PAUL BURNS, Individually and on                                                  PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                 No. 5:20-cv-1227


THE KENAN ADVANTAGE GROUP, INC.,                                               DEFENDANTS
and PETRO-CHEMICAL TRANSPORT, LLC


                ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COMES NOW Plaintiff Paul Burns (“Plaintiff”), individually and on behalf of

all others similarly situated, by and through his attorneys Merideth Q. McEntire

and Josh Sanford of the Sanford Law Firm, PLLC, and for his Original

Complaint—Collective Action against The Kenan Advantage Group, Inc., and

Petro-Chemical Transport, LLC (collectively “Defendant” or “Defendants”), he

does hereby state and allege as follows:

                        I.      JURISDICTION AND VENUE

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(“FLSA”), and applicable administrative rules and regulations for declaratory

judgment, monetary damages, liquidated damages, prejudgment interest, and

costs, including reasonable attorneys’ fees as a result of Defendant’s failure to

pay Plaintiff and all others similarly situated a proper overtime compensation for

all hours that Plaintiff and all others similarly situated worked.


                                          Page 1 of 11
                   Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                           Original Complaint—Collective Action
        Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 2 of 11




       2.      The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       3.      Defendant conducts business within the State of Texas, operating

and managing a fuel delivery company.

       4.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Texas has personal jurisdiction over Defendant,

and Defendant therefore “resides” in Texas.

       5.      Plaintiff was employed by Defendant at its facilities located in San

Antonio.

       6.      The acts alleged in this Complaint had their principal effect within

the San Antonio Division of the Western District of Texas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                  II.      THE PARTIES

       7.      Plaintiff is a citizen of the United States and a resident and

domiciliary of Bexar County.

       8.      Separate Defendant The Kenan Advantage Group, Inc. (“Kenan”),

is a foreign, for-profit corporation.

       9.      Upon information and belief, Kenan is not registered to do business

in Texas.

       10.     Kenan’s registered agent for service in Ohio is CT Corporation

System, 4400 Easton Commons Way, Suite 125, Columbus, Ohio 43219.

       11.     Kenan maintains a website at https://www.thekag.com/.

                                           Page 2 of 11
                    Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                          U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                            Original Complaint—Collective Action
         Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 3 of 11




       12.    Petro-Chemical Transport, LLC (“Petro-Chemical”), is a foreign

limited liability company, registered to do business in Texas.

       13.    Petro-Chemical’s registered agent for service in Texas is C T

Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                        III.     FACTUAL ALLEGATIONS

       14.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       15.    Upon information and belief, Petro-Chemical is a subsidiary of

Kenan.

       16.    Defendants have unified operational control and management, as

well as control over employees, including shared power to supervise, hire and

fire, establish wages and wage policies and set schedules for their employees

through unified management.

       17.    Upon information and belief, the revenue generated from Kenan

and Petro-Chemical was merged and managed in a unified manner.

       18.    As a result of this unified operation, control and management,

through shared employees and ownership with the authority to establish wages

and wage policy, Defendants operated as a single enterprise.

       19.    Defendant has at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce, such as vehicles and fuel.

       20.    Defendant’s annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

                                         Page 3 of 11
                  Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                        U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                          Original Complaint—Collective Action
         Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 4 of 11




are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       21.     At all relevant times herein, Defendant was an “employer” of

Plaintiff within the meaning of the FLSA.

       22.     Plaintiff was employed by Defendant from December of 2018 to

August of 2020.

       23.     Specifically, Defendant employed Plaintiff as a Dispatcher.

       24.     Defendant also employed other Dispatchers.

       25.     For the first two months of Plaintiff’s employment, Defendants

classified him as an hourly employee, but in January or February of 2019,

Defendants started paying Plaintiff a salary.

       26.     Starting in January or February of 2019, Defendant classified

Plaintiff and other Dispatchers as salaried employees, exempt from the overtime

requirements of the FLSA.

       27.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       28.     At all relevant times herein, Defendant directly hired Dispatchers to

work in its offices and/or to work remotely, paid them wages and benefits,

controlled their work schedules, duties, protocols, applications, assignments and

employment conditions, and kept at least some records regarding their

employment.

       29.     As a Dispatcher, Plaintiff was responsible for coordinating the

schedules of truck drivers to ensure loads were picked up and delivered in a

                                           Page 4 of 11
                    Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                          U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                            Original Complaint—Collective Action
           Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 5 of 11




timely manner, inventorying stores, creating fuel loads and assigning the loads to

drivers.

       30.     Other Dispatchers had similar duties to Plaintiff.

       31.     Plaintiff and other Dispatchers did not hire or fire any other

employee.

       32.     Plaintiff and other Dispatchers were not asked to provide input as to

which employees should be hired or fired.

       33.     Plaintiff and other Dispatchers did not exercise discretion or

independent judgment as to matters of significance.

       34.     Plaintiff’s and other Dispatchers’ primary duties were repetitive, rote

or mechanical tasks which were subject to close review and management.

       35.     Plaintiff and other Dispatchers sought input from their supervisors

in lieu of making significant decisions on their own.

       36.     Plaintiff regularly worked over forty hours in a one-week period.

       37.     Plaintiff estimates he generally worked between forty-eight and

sixty hours per week.

       38.     Upon information and belief, other Dispatchers had similar

schedules to Plaintiff.

       39.     Plaintiff and other Dispatchers were not paid overtime wages for

hours worked over forty per week.

       40.     Defendant paid Plaintiff a bonus of approximately $255.00 when he

worked days in addition to his regular schedule.




                                           Page 5 of 11
                    Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                          U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                            Original Complaint—Collective Action
         Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 6 of 11




        41.   Upon information and belief, other Dispatchers also received a

bonus as well when they worked days outside their regular schedule.

        42.   At all relevant times herein, Defendants have deprived Plaintiff and

other Dispatchers of overtime compensation for all of the hours worked over forty

(40) per week.

        43.   Defendants knew or showed reckless disregard for whether its

actions violated the FLSA.

               IV.      REPRESENTATIVE ACTION ALLEGATIONS

        44.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

        45.   Plaintiff brings his claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendant as

similarly situated salaried employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

        A.    Overtime premiums for all hours worked in excess of forty per

week;

        B.    Liquidated damages; and

        C.    The costs of this action, including attorney’s fees.

        46.   Plaintiff proposes the following class under the FLSA:

                           All Dispatchers in the last three years.

        47.   In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file written a Consent to Join this lawsuit.

                                            Page 6 of 11
                     Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                           U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                             Original Complaint—Collective Action
        Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 7 of 11




       48.    The relevant time period dates back three years from the date on

which Plaintiff’s Original Complaint—Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       49.    The proposed FLSA collective members are similarly situated in

that they share these traits:

       A.     They worked more than 40 hours in some weeks;

       B.     They had substantially similar job duties, requirements, and pay

provisions;

       C.     They were misclassified by Defendant as exempt from the overtime

requirements of the FLSA; and

       D.     They were subject to Defendant’s common policy of failing to pay

overtime wages for all hours worked over forty each week.

       50.    Plaintiff is unable to state the exact number of the class but

believes that there are at least twelve (12) other employees who worked as

Dispatchers and were misclassified as salaried employees.

       51.    Defendant can readily identify the members of the Section 16(b)

class, which encompasses all salaried Dispatchers.

       52.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as




                                          Page 7 of 11
                   Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                           Original Complaint—Collective Action
        Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 8 of 11




soon as possible, together with other documents and information descriptive of

Plaintiff’s FLSA claim.

                        V.    FIRST CAUSE OF ACTION
                  (Individual Claim for Violation of the FLSA)

       53.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       54.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       55.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

       56.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

       57.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

       58.    At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

       59.    Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times

his regular rate of pay for all hours worked over forty (40) in each week.
                                            Page 8 of 11
                     Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                           U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                             Original Complaint—Collective Action
            Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 9 of 11




           60.   Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.

           61.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                        VI.   SECOND CAUSE OF ACTION
                 (Collective Action Claim for Violation of the FLSA)

           62.   Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           63.   Plaintiff, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

           64.   At all times relevant times to this Complaint, Defendant has been,

and continues to be, an “employer” of Plaintiff and all those similarly situated

within the meaning of the FLSA, 29 U.S.C. § 203.

           65.   At all times relevant to this Complaint, Defendant misclassified

Plaintiff and all others similarly situated as exempt from the overtime

requirements of the FLSA.

           66.   Despite the entitlement of Plaintiff and those similarly situated to

overtime payments under the FLSA, Defendant failed to pay Plaintiff and all

those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.


                                             Page 9 of 11
                      Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                            U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                              Original Complaint—Collective Action
          Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 10 of 11




       67.     Defendant willfully failed to pay overtime wages to Plaintiff and to

others similarly situated.

       68.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys’ fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                             VII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Paul Burns, individually on

behalf of all others similarly situated, respectfully prays as follows:

       A.      That each Defendant be summoned to appear and answer this

Complaint;

       B.      A declaratory judgment that Defendants’ practices alleged herein

violate the FLSA and its related regulations;

       C.      Certification of a collective under Section 216 of the FLSA of all

individuals similarly situated, as further defined in any motion for the same;

       D.      Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.      Judgment for liquidated damages pursuant to the FLSA;

       F.      An order directing Defendant to pay Plaintiff and all others similarly

situated prejudgment interest, a reasonable attorney’s fee and all costs

connected with this action; and

       G.      Such other and further relief as this Court may deem just and

proper.

                                          Page 10 of 11
                   Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
                         U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                           Original Complaint—Collective Action
Case 5:20-cv-01227 Document 1 Filed 10/15/20 Page 11 of 11




                                     Respectfully submitted,

                                     PAUL BURNS, Individually
                                     and on Behalf of All Others
                                     Similarly Situated, PLAINTIFF

                                     SANFORD LAW FIRM, PLLC
                                     ONE FINANCIAL CENTER
                                     650 SOUTH SHACKLEFORD, SUITE 411
                                     LITTLE ROCK, ARKANSAS 72211
                                     TELEPHONE: (501) 221-0088
                                     FACSIMILE: (888) 787-2040

                                     /s/ Merideth Q. McEntire
                                     Merideth Q. McEntire
                                     Tex. Bar No. 24105123
                                     merideth@sanfordlawfirm.com

                                     /s/ Josh Sanford
                                     Josh Sanford
                                     Tex. Bar No. 24077858
                                     josh@sanfordlawfirm.com




                                Page 11 of 11
         Paul Burns, et al. v. Kenan Advantage Group, Inc., et al.
               U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-1227
                 Original Complaint—Collective Action
